         Case 2:20-cr-00392-JDW Document 64 Filed 09/10/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                   CRIMINAL ACTION

               V



NABILAKHAN                                                 NO.: 20-392-02


                                   ORDER TO SURRENDER

        AND NOW, this 9th day of September 2021, the above-named defendant having been
sentenced to the custody of the Bureau of Prisons,
        IT IS ORDERED that the execution of prison sentence is suspended until
Monday. November 8. 2021 • at which time defendant is directed to report to an institution
designated by the U.S. Marshals and Bureau of Prisons no later than 2:00 p.m. to commence
service said sentence.

                                                       ·~(\0L
                                                    Jos~ua b. Wolson, J.

ACKNOWLEDGEMENT

        I agree to report as directed by the Court in this Order and understand that if I fail to
do so I may be cited for contempt and if convicted may be punished by imprisonment or fine,
or both.


8fi1            ---------======
             Attorney - Witness
                                                    ~                 Defendant




Cr28(8/80)
